         Case 1:17-cv-00877-MMS Document 84 Filed 05/12/20 Page 1 of 8




                IN THE UNITED STATES COURT OF FEDERAL CLAIMS

COMMON GROUND HEALTHCARE
COOPERATIVE,

                                                        No. 1:17-cv-00877-MMS
               Plaintiff,
               on behalf of itself and all others       (Judge Sweeney)
               similarly situated,

       vs.

THE UNITED STATES OF AMERICA,

               Defendant.




                                   JOINT STATUS REPORT

       Pursuant to the Court’s June 29, 2018 Order (Dkt. 35), the parties submit this Joint Status

Report regarding their views on further proceedings following the Supreme Court’s recent

decision in Maine Community Health Options v. United States, No. 18-1023, 2020 WL 1978706

(U.S. April 27, 2020).

       Plaintiffs’ Position

       Plaintiff Common Ground Healthcare Cooperative (“Common Ground” or “Plaintiff”)

respectfully requests that the Court lift the stay as to its and the Risk Corridors Class’s claims in

this case, and enter judgment for it and the Risk Corridors Class.

       The Court stayed all activity in this case pending the Federal Circuit’s opinion in the

then-pending Moda and Land of Lincoln appeals. Dkt. 9. The purpose of the stay was to wait

for appellate resolution of Moda’s and Land of Lincoln’s claims, given the substantial overlap

between their legal theories and those Common Ground asserts in this case. Following the

Federal Circuit’s opinion in Moda Health Plan, Inc. v. United States, 892 F.3d 1311 (Fed. Cir.



                                                    1
         Case 1:17-cv-00877-MMS Document 84 Filed 05/12/20 Page 2 of 8



2018), the parties jointly requested that the Court maintain the stay on the claims until the final

resolution of the Moda and Land of Lincoln appeals. The Court granted that request, and ordered

the parties to submit a joint status report regarding suggested further proceedings within 15 days

of the final resolution of those judgments. Dkt. 35.

       Recently, the Supreme Court handed down its decision in Maine Community Health

Options v. United States, No. 18-1023, 2020 WL 1978706, at *3 (U.S. April 27, 2020), finding

that the government owes qualified health plan issuers the full amount of their risk corridors

amounts for the 2014-2016 benefit years. See Ex. A. This order finally resolves the Moda and

Land of Lincoln cases, thus satisfying the requirement to lift the stay in this case. See Dkt. 35.

Furthermore, given that (a) the Supreme Court’s decision applies with equal force to Common

Ground’s and the Risk Corridors Class’s claims (because they are based on identical liability

theories as to the money-mandating statute portion of Moda’s and Land of Lincoln’s claims); and

(b) the government has already calculated the amount it owes each class member for the 2016

benefit year1, and Common Ground respectfully requests that the Court enter judgment for it and

the Risk Corridors Class in the amount of $1,781,784,532.80. 2           See Ex. B (spreadsheet

calculating the Risk Corridors Class’s collective damages based on the government’s calculation

of risk corridors amounts it owes for the 2016 benefit year). Common Ground intends to move

for entry of judgment on the 2016 risk corridors claims. The legal issues related to all aspects of



1
   Common Ground has a separate pending motion (Dkt. 83) to add six additional QHP issuers
to the 2016 Risk Corridors Class: Prominence HealthFirst of Texas, Inc. (HIOS ID 37392);
HealthSpan Inc. (HIOS ID 92036); HealthSpan Integrated Care (HIOS ID 20126); Presbyterian
Insurance Company, Inc. (HIOS ID 52744); Geisinger Quality Options, Inc. (HIOS ID 75729);
and Geisinger Health Plan (HIOS ID 22444). Common Ground requests that these six entities be
added to the 2016 Risk Corridors Class and that these entities’ 2016 risk corridors damages be
added to the amounts set forth in Exhibit B.
2
 A few class members believe that the amounts provided by the government may be incorrect,
and Class Counsel will work with the government to finalize the exact amount.


                                                2
         Case 1:17-cv-00877-MMS Document 84 Filed 05/12/20 Page 3 of 8



these risk corridors claims are resolved and the evidence of the Risk Corridors Class’s damages

is undisputed. The Supreme Court’s decision in Maine Community Health Options is dispositive

of the legal issues in this case. As for the factual issues, the calculated amounts are based upon

the government’s own calculations. As a consequence, the government should not need an

additional 45 days (in addition to the three years it has been litigating this case and the two

weeks since the Supreme Court decision) to further assess its strategic options. Judgment should

be entered as soon as practicable.

       Additional briefing in light of these facts is unnecessary and judgment should be entered

in favor of Common Ground and the Risk Corridors Class as soon as reasonably practicable by

the Court. The government’s vague reference to other potential debts owed to HHS should not

delay the entry of judgment in this case. Specifically, the government has never raised in the

three years this case has been pending any defense related to other debts owed to the government

and should not be allowed 45 days more to contemplated unraised defenses or to inject other

unrelated factual issues into these proceedings. The government did not oppose certification of

the Risk Corridors Class in this case. Further, the Court already entered judgment against the

government on a portion of the claims in this Complaint on behalf of a certified class and in that

context the government raised no issues related to other debts owed to the government.

Moreover, in the companion case (Health Republic) seeking to recover the same risk corridors

unpaid amounts as this case for 2014 and 2015 as opposed to 2016, the government answered

and did not raise any defenses related to “other debts” and, further, did not oppose class

certification. If the government believes it is owed other debts by any class member plaintiff in

this case, the government has its own administrative collection and enforcement mechanisms that

do not require this Court’s involvement and should not delay the entry of judgment any further.




                                                3
         Case 1:17-cv-00877-MMS Document 84 Filed 05/12/20 Page 4 of 8



       Plaintiffs further request a telephonic status conference with the Court to finalize the

judgment and the mechanics and logistics of post-judgment procedures. If the government

chooses to articulate a concrete legal or factual issue that requires this Court to make a

determination prior to judgment, Plaintiffs can respond to any such particularized articulation at

that time. Absent the identification of such a disputed issue, the Court should enter judgment

without further delay.

       Defendant’s Position

       On April 27, 2020, the Supreme Court issued its decision in Maine Community Health

Options v. United States, No. 18-1023, 590 U.S. --- (2020). The Supreme Court held that the

risk corridors statute, section 1342 of the Patient Protection and Affordable Care Act (“ACA”),

“created an obligation neither contingent on nor limited by the availability of appropriations or

other funds.” Slip Op. at 16. The Court also determined that the obligation was not affected by

subsequently enacted legislation and held that the “petitioners may seek to collect payment

through a damages action in the Court of Federal Claims.” Id. at 30. Along with three other

similar risk corridors cases, the Court reversed the judgments of the Federal Circuit and

remanded the cases to that court for further proceedings consistent with the opinion.

       The United States continues to review the Supreme Court’s opinion. That process of

review requires that we confer with various components within the Department of Justice and the

Department of Health and Human Services in order to discern a path forward. We ask the Court

to permit the United States additional time to consider how the Supreme Court’s ruling impacts

all of the cases in this Court in which a plaintiff seeks damages under section 1342, so that we

may propose an efficient and appropriate process to reach a conclusion in this, and every other

case before the Court in which a plaintiff asserts risk corridors claims.




                                                  4
         Case 1:17-cv-00877-MMS Document 84 Filed 05/12/20 Page 5 of 8



       We also request additional time for review because risk corridors was a nationwide

program involving every single health insurance issuer participating on an ACA Exchange

during benefit years 2014, 2015, or 2016. Some of those issuers are represented in the more than

64 individual cases pending before this Court; others are represented in this Court through either

of two class actions (of which this is one); and still other issuers have not commenced litigation.

In some of the filed cases, like this one, a plaintiff makes both risk corridors claims and other

ACA-related claims. The United States believes it would be most appropriate and fair to resolve

all issuers’ potential entitlement under section 1342 in a similar manner. In order to do so, the

United States must consider and address a number of issues before these cases proceed.

       To start, we note that since the time that most complaints were filed, the Department of

Health and Human Services (“HHS”) has made additional pro rata distribution of risk corridors

collections to many of the plaintiffs before this Court. HHS is now determining the precise

amount of risk corridors payments paid to and remaining for each health insurance issuer before

this Court, as well as to any issuer with a potential risk corridors claim. Agency staff requires

additional time to review the record of payments and charges and the history of distributions

made to ensure they are complete and accurate. HHS must finish this review before the United

States will be in a position to pursue a potential consensual resolution of an issuer’s case, and

that review is most efficiently done on a program-wide, rather than piecemeal (or ad hoc) basis.

       To cite another consideration, some of the plaintiffs may have outstanding debts owed to

HHS under other ACA programs. In order to determine which issuers have such debts pending,

HHS must review its records across ACA programs and distill that information for consideration

by government officials with authority to evaluate the issues. Those parties owing debts and the

United States should then have an opportunity to confer to seek to resolve those issues, and, as




                                                5
         Case 1:17-cv-00877-MMS Document 84 Filed 05/12/20 Page 6 of 8



necessary, to prepare and propose a procedure to dispose of outstanding matters.         Finally,

because the United States has not yet, with one exception, answered any of the plaintiffs’

complaints, the United States needs to consider whether it would be appropriate to raise defenses

not previously considered and whether to answer and counterclaim.

       For all of these reasons, the United States requests that the Court allow the government

45 days within which to consider its position in these cases and to propose, jointly with the

plaintiffs to the extent possible, a course to govern proceedings moving forward. Within that

time, the Court could allow plaintiffs the opportunity to refine or update their claim for risk

corridors damages whether through formal amendment of its complaint or through less formal

means. We also request that, in the interest of efficiency, the Court defer the government’s

obligation to respond to a complaint or an amended complaint upon consideration of the joint

status report we propose be due at the end of the requested 45-day period.




                                                6
        Case 1:17-cv-00877-MMS Document 84 Filed 05/12/20 Page 7 of 8




DATED: May 12, 2020                         Respectfully submitted,

QUINN EMANUEL URQUHART &                    JOSEPH H. HUNT
SULLIVAN, LLP                               Assistant Attorney General

s/ Stephen Swedlow_________________         ROBERT E. KIRSCHMAN, JR.
Stephen Swedlow
stephenswedlow@quinnemanuel.com             Director
191 N. Wacker Drive, Suite 2700
Chicago, Illinois 60606                     /s/ Claudia Burke
Telephone: (312) 705-7400                   CLAUDIA BURKE
Facsimile: (312) 705-7401                   Assistant Director

J.D. Horton                                 /s/ Christopher J. Carney
jdhorton@quinnemanuel.com                   CHRISTOPHER J. CARNEY
Adam B. Wolfson                             Senior Litigation Counsel
adamwolfson@quinnemanuel.com                Commercial Litigation Branch
865 S. Figueroa Street                      Civil Division
Los Angeles, California 90017               U.S. Department of Justice
Telephone: (213) 443-3000                   P.O. Box 480
Facsimile: (213) 443-3100                   Ben Franklin Station
                                            Washington, DC 20044
Attorneys for Plaintiff Common Ground       Telephone: (202) 305-7597
Healthcare Cooperative and the Class        Facsimile: (202) 307-2503
                                            Email: Chris.Carney@usdoj.gov

                                            OF COUNSEL:

                                            MARC S. SACKS
                                            Assistant Director

                                            ERIC E. LAUFGRABEN
                                            Senior Trial Counsel

                                            ALBERT S. IAROSSI
                                            Trial Attorney
                                            U.S. Department of Justice

                                            Attorneys for Defendant United States of
                                            America




                                        7
        Case 1:17-cv-00877-MMS Document 84 Filed 05/12/20 Page 8 of 8




                               CERTIFICATE OF SERVICE

       I certify that on May 12, 2020, a copy of the attached Joint Status Report was served via

the Court’s CM/ECF system on all counsel of record.


                                                             s/ Stephen Swedlow
                                                            Stephen Swedlow




                                                8
